


AMENDMENT TO

UMBRELLA AGREEMENT




The Umbrella Agreement between The Benham Companies, LLC (Benham") and Clean
Coal Technologies, Inc. for the provision of Engineering, Procurement and
Construction Services and to establish a Revenue Sharing Tolling Arrangement
(Rev 7, August 21, 2008) (the "Agreement"), entered into the 19th day of
September, 2008, is hereby amended to reflect Benham's name change effective
October 1, 2010, to SAIC Energy, Environment & Infrastructure, LLC ("SEE&I"), by
replacing "Benham" with "SEE&l" where appearing therein. All other provisions of
the Agreement remain the same.




IN WITNESS WHEREOF, the Parties represent and warrant that this Amendment is
executed by duly authorized representatives of each Party as set forth below
effective the 21 day of February 2011.




SAIC ENERGY, ENVIRONMENT & INFRASTRUCTURE, LLC




By: /s/Kenneth A Nelson

SR Vice President

2-21-2011




CLEAN COAL TECHNOLOGIES, INC.

By: /s/Douglas Hague

Chief Operations Officer

February 21, 2011



